Appeal from a judgment of Erie County Court (Pietruszka, J.), entered October 19, 1999, convicting defendant after a jury trial of, inter alia, murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to the contention of defendant, he was not denied his rights to due process and equal protection by the prosecutor’s exercise of peremptory challenges to exclude two African-American prospective jurors. The prosecutor provided race-neutral explanations for excluding each of those prospective jurors (see People v Allen, 86 NY2d 101, 109-110; People v Dupree, 283 AD2d 1023, lv denied 96 NY2d 918), and County Court’s determination that the prosecutor’s explanations were not pretextual is entitled to great deference (see Hernandez v New York, 500 US 352, 364; People v Blunt, 280 *849AD2d 956, 956-957, lv denied 96 NY2d 826). The contention of defendant that the court applied an inappropriate legal standard in denying his Batson motion is unpreserved for our review because defendant failed to object on that ground at a time when the court could have remedied the perceived error (see CPL 470.05 [2]; People v Correa, 265 AD2d 488, lv denied 94 NY2d 861; People v Parks, 210 AD2d 437, lv denied 85 NY2d 941). In any event, the record establishes that the court applied the appropriate legal standard in denying defendant’s Batson motion (see Parks, 210 AD2d 437). The evidence is legally sufficient to support the conviction of felony murder (Penal Law § 125.25 [3]) and robbery in the first degree (§ 160.15 [2]) and the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495). The further contention of defendant that he was denied a fair trial by prosecutorial misconduct during summation is unpreserved for our review because defendant did not object to the prosecutor’s allegedly inappropriate comments (see People v Tonge, 93 NY2d 838, 839-840; People v Anderson, 274 AD2d 974, lv denied 95 NY2d 863). In any event, the prosecutor’s comments were not so egregious as to deny defendant a fair trial (see People v Hightower, 286 AD2d 913, 914, lv denied 97 NY2d 656). The sentence is neither unduly harsh nor severe. Present — Pigott, Jr., P.J., Hayes, Kehoe, Burns and Lawton, JJ.